           Case 4:17-cv-03400-CW Document 132 Filed 10/24/18 Page 1 of 7




       1

       2

       3
                                  UNITED STATES DISTRICT COURT
       4                        NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
       5

       6   ARINDAM BANERJEE and JOGESH                   Case No. 17-cv-3400-CW
           HARJAI, Individually and on Behalf of All
       7   Others Similarly Situated,
                                                         ORDER GRANTING PLAINTIFFS’
       8                             Plaintiffs,         COUNSEL’S MOTION FOR
                  v.                                     ATTORNEYS’ FEES AND EXPENSES
vs.    9                                                 AND § 78u-4(a)(4) SERVICE AWARDS
                                                         TO CLASS REPRESENTATIVES
      10   AVINGER, INC., JEFFREY M. SOINSKI,
           MATTHEW B. FERGUSON, DONALD
      11   A. LUCAS, JOHN B. SIMPSON, JAMES
           B. McELWEE, JAMES G. CULLEN,
      12   THOMAS J. FOGARTY, CANACCORD
           GENUITY, INC., COWEN AND
      13   COMPANY, LLC, OPPENHEIMER &
           CO., BTIG LLC, and STEPHENS, INC.,
      14
                                    Defendants.
      15

      16

      17

      18
      19

      20

      21

      22

      23

      24

      25

      26
      27

      28
                 ORDER GRANTING PLAINTIFFS’ COUNSEL’S MOTION FOR ATTORNEYS’ FEES AND EXPENSES
                           AND §78u-4(a)(4) SERVICE AWARDS TO CLASS REPRESENTATIVES
                                               CASE NO. 4:17-cv-3400-CW
      Case 4:17-cv-03400-CW Document 132 Filed 10/24/18 Page 2 of 7




 1          This matter came on for hearing on October 23, 2018 (the “Settlement Hearing”) on

 2 Plaintiffs’ Counsel’s motion for an award of attorneys’ fees and reimbursement of litigation

 3 expenses, and on the Class Representatives’ respective applications for awards under 15 U.S.C. §

 4 78u-4(a)(4). The Court having considered all matters submitted to it at the Settlement Hearing and

 5 otherwise; and it appearing that notice of the Settlement Hearing, substantially in the form approved

 6 by the Court, was mailed to all Settlement Class Members who or which could be identified with

 7 reasonable effort, and that a summary notice of the Settlement Hearing, substantially in the form

 8 approved by the Court, was published in Investor’s Business Daily and was transmitted over PR

 9 Newswire pursuant to the specifications of the Court; and the Court having considered and

10 determined the fairness and reasonableness of the requested award of attorneys’ fees,

11 reimbursement of litigation expenses and § 78u-4(a)(4) awards,

12          NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

13          1.      This Order incorporates by reference the definitions in the Stipulation of Settlement,

14 dated May 9, 2018 (Docket No. 115-3) (the “Stipulation”), and all capitalized terms not otherwise

15 defined herein shall have the same meanings as set forth in the Stipulation.

16          2.      The Court has jurisdiction to enter this Order and over the subject matter of the

17 Action and all parties to the Action, including all Settlement Class Members.

18          3.      Notice of Plaintiffs’ Counsel’s motion for an award of attorneys’ fees and
19 reimbursement of litigation expenses and of the Class Representatives’ respective applications for

20 awards under 15 U.S.C. § 78u-4(a)(4) was given to all Settlement Class Members who could be

21 identified with reasonable effort. The form and method of notifying the Settlement Class of the

22 requests for such awards satisfied the requirements of Rule 23 of the Federal Rules of Civil

23 Procedure, the Private Securities Litigation Reform Act of 1995 (15 U.S.C. § 78u-4(a)(7)), due

24 process, and all other applicable law and rules, constituted the best notice practicable under the

25 circumstances, and constituted due and sufficient notice to all persons and entities entitled thereto.

26          4.      Plaintiffs’ Counsel are hereby awarded attorneys’ fees in the amount of 30% (i.e.,
27 $1,500,000) of the Settlement Fund and $74,492.50 in reimbursement of Plaintiffs’ Counsel’s

28                                                    2
            ORDER GRANTING PLAINTIFFS’ COUNSEL’S MOTION FOR ATTORNEYS’ FEES AND EXPENSES
                      AND §78u-4(a)(4) SERVICE AWARDS TO CLASS REPRESENTATIVES
                                          CASE NO. 4:17-cv-3400-CW
      Case 4:17-cv-03400-CW Document 132 Filed 10/24/18 Page 3 of 7




 1 litigation expenses (together with interest on both at the same rate and for the same period as earned

 2 by the Settlement Fund), which fees and expenses shall be paid from the Settlement Fund. The

 3 Court finds such awards to be fair and reasonable. Lead Counsel shall allocate the attorneys’ fees

 4 awarded amongst Plaintiffs’ Counsel in such manner which they, in good faith, believe reflects the

 5 contributions of each Plaintiffs’ Counsel to the institution, prosecution, and settlement of the

 6 Action, and consistent with the Stipulation, such awards shall be payable immediately after the

 7 Court has entered both the Judgment and this order awarding fees and expenses, subject to Lead

 8 Counsel’s obligation to make appropriate refunds or repayments to the Settlement Fund (including

 9 any interest earned on such amounts) if and when, as a result of any appeal or otherwise, the fee

10 award or expense reimbursement is lowered or the Settlement does not become effective.

11          5.     In making this award of attorneys’ fees and reimbursement of expenses to be paid

12 from the Settlement Fund, the Court finds or concludes:

13                 (a)     This Court is required to analyze a request for attorneys’ fees based on either

14          (1) the lodestar method, or (2) a percentage of the total benefit made available to the

15          settlement class, In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 942 (9th Cir.

16          2011) (holding that “[w]here a settlement produces a common fund for the benefit of the

17          entire class, courts have discretion to employ either the lodestar method or the percentage-

18          of-recovery method” to determine the reasonableness of attorneys’ fees);
19                 (b)     Under the lodestar approach, the lodestar is produced by multiplying the

20          number of hours reasonably expended by counsel by a reasonable hourly rate, see Kelly v.

21          Wengler, 822 F.3d 1085, 1099 (9th Cir. 2016);

22                 (c)     Once the court has fixed the lodestar, it may increase or decrease that amount

23          by applying a positive or negative multiplier to take into account a variety of other factors,

24          “including the quality of the representation, the benefit obtained for the class, the complexity

25          and novelty of the issues presented, and the risk of nonpayment.” In re Bluetooth Headset

26          Prods. Liab. Litig., 654 F.3d at 941–942 (citation & internal quotation marks omitted);
27                 (d)     Under the percentage-of-recovery method, courts in the Ninth Circuit

28                                                    3
            ORDER GRANTING PLAINTIFFS’ COUNSEL’S MOTION FOR ATTORNEYS’ FEES AND EXPENSES
                      AND §78u-4(a)(4) SERVICE AWARDS TO CLASS REPRESENTATIVES
                                          CASE NO. 4:17-cv-3400-CW
     Case 4:17-cv-03400-CW Document 132 Filed 10/24/18 Page 4 of 7




 1       typically calculate twenty-five percent of the fund as the “benchmark” for a reasonable fee

 2       award, providing adequate explanation in the record of any circumstances justifying a

 3       departure, Six (6) Mexican Workers v. Ariz. Citrus Growers, 904 F.2d 1301, 1311 (9th Cir.

 4       1990);

 5                (e)   When considering whether to depart from the twenty-five percent

 6       benchmark, courts consider a number of factors, including whether class counsel “‘achieved

 7       exceptional results for the class,’ whether the case was risky for class counsel, whether

 8       counsel’s performance ‘generated benefits beyond the cash settlement fund,’ the market rate

 9       for the particular field of law (in some circumstances), the burdens class counsel

10       experienced while litigating the case (e.g., cost, duration, foregoing other work), and

11       whether the case was handled on a contingency basis,” In re Online DVD-Rental Antitrust

12       Litig., 779 F.3d 934, 954–55 (9th Cir. 2015) (citation & internal quotation marks omitted);

13                (f)   The “most critical factor” in determining appropriate attorneys’ fee awards

14       “is the degree of success obtained,” Hensley v. Eckerhart, 461 U.S. 424, 436 (1983);

15                (g)   Here, the Settlement has created a fund of $5,000,000 in cash that has been

16       funded into escrow pursuant to the terms of the Stipulation and that numerous Settlement

17       Class Members, who submit valid Claim Forms, will benefit from because of the efforts of

18       Plaintiffs’ Counsel;
19                (h)   Although the Settlement Class’s estimated reasonably recoverable damages

20       amount is $65,000,000 in the aggregate under the Securities Act of 1933, 15 U.S.C. § 77a

21       et seq., and the Securities Exchange Act of 1934, 15 U.S.C. § 78a et seq., Avinger, Inc.’s

22       total market capitalization was roughly $6,000,000 at the time the Settlement was executed,

23       Fredericks et al. Joint Decl. ¶¶ 35–36, Docket No. 124; accordingly, the Court finds that

24       Plaintiffs’ Counsel achieved highly favorable results for the Settlement Class;

25                (i)   As of October 11, 2018, 16,255 copies of the Notice were mailed to potential

26       Settlement Class Members and nominees stating that Plaintiffs’ Counsel would apply for
27       attorneys’ fees of 30% of the Settlement Fund, reimbursement of Plaintiffs’ Counsel’s

28                                                4
         ORDER GRANTING PLAINTIFFS’ COUNSEL’S MOTION FOR ATTORNEYS’ FEES AND EXPENSES
                   AND §78u-4(a)(4) SERVICE AWARDS TO CLASS REPRESENTATIVES
                                       CASE NO. 4:17-cv-3400-CW
         Case 4:17-cv-03400-CW Document 132 Filed 10/24/18 Page 5 of 7




 1            litigation expenses in an amount not to exceed $150,000, and awards to the Class

 2            Representatives for their reasonable time and expenses in representing the Settlement Class

 3            in a total amount not to exceed $9,000 in the aggregate; and no objections to the requested

 4            attorneys’ fees and expenses or requested awards to the Class Representatives were received

 5            by the October 2, 2018, deadline to file any objections, see Notice at 1;1

 6                    (j)      Plaintiffs’ Counsel conducted the litigation and achieved the Settlement with

 7            skill, perseverance, and diligent advocacy, and the scope of the work conducted involved

 8            the litigation and settlement of not only this Federal Action, but also the related State

 9            Action—Gonzalez v. Avinger, Inc. et al., No. 17-CIV-02284—pending in the California

10            Superior Court of San Mateo County (the “State Court”);

11                    (k)      The requested fee and expense award will cover all Plaintiffs’ Counsel for

12            all work performed and expense incurred in either this Action or the State Action (i.e., there

13            will be no separate or additional request for fees or reimbursement of expenses made in the

14            State Action);

15                    (l)      The Actions raised a number of complex issues and Plaintiffs’ Counsel bore

16            financial risk by representing Plaintiffs on a contingency basis;

17                    (m)      Had Plaintiffs’ Counsel not achieved the Settlement there would remain a

18            significant risk that Lead Plaintiffs and the other members of the Class may have recovered
19            less or nothing from Defendants;

20                    (n)      Plaintiffs’ Counsel devoted over 2,240.2 hours, with a lodestar value of

21            approximately $1,593,383.25, to achieve the global Settlement, see Fredericks Decl., Ex.

22            A, Docket No. 124-2; Sams Decl., Ex. A, Docket No. 124-3; Bottini Decl., Ex. A, Docket

23            No. 124-4, and the Court finds that the hours claimed are reasonable and that the rates

24            charged are commensurate with those charged by attorneys with similar experience who

25            appear in this Court;

26                    (o)      The fee awarded will result in a lodestar multiplier of approximately 0.94 or
27   1
         The Notice is attached as Exhibit A to the Declaration of Lance Cavallo. Docket No. 124-1.
28                                                       5
              ORDER GRANTING PLAINTIFFS’ COUNSEL’S MOTION FOR ATTORNEYS’ FEES AND EXPENSES
                        AND §78u-4(a)(4) SERVICE AWARDS TO CLASS REPRESENTATIVES
                                            CASE NO. 4:17-cv-3400-CW
      Case 4:17-cv-03400-CW Document 132 Filed 10/24/18 Page 6 of 7




 1          less on the value of the Plaintiffs’ Counsel’s aggregate submitted total lodestar, which

 2          suggests that there has been no collusion or self-dealing;

 3                  (p)    The amount of attorneys’ fees awarded is fair and reasonable, consistent with

 4          awards in similar cases, and consistent with the Court’s review of the factors set forth in

 5          Staton v. Boeing Co., 327 F.3d 938 (9th Cir. 2003); and

 6                  (q)    The reasonableness of the fee awarded is supported by a cross-check against

 7          the percentage-of-fund method: although the awarded fee is higher than the twenty-five

 8          percent benchmark, an award of thirty percent is appropriate because the awarded fee is less

 9          than the loadstar, because of the positive results that counsel achieved, and because of the

10          legal and financial risks involved.

11          6.      Plaintiffs’ Counsel are awarded reimbursement of their expenses, which the Court

12 finds to be fair and reasonable and appear to have been necessary to litigate the Actions, in the

13 amounts of $54,061.36 to Scott+Scott Attorneys at Law LLP, $14,876.86 to Glancy Prongay &

14 Murray LLP, and $5,554.28 to Bottini & Bottini, Inc., for an aggregate total of $74,492.50, see

15 Fredericks Decl., Ex. B, Docket No. 124-2; Sams Decl., Ex. B, Docket No. 124-3; Bottini Decl.,

16 Ex. B, Docket No. 124-4; see also Buccellato v. AT&T Operations, Inc., No. 10-cv-00463-LHK,

17 2011 WL 4526673, at *4 (N.D. Cal. June 30, 2011) (awarding requested litigation costs and related

18 expenses as part of final settlement approval); additionally, the requested expenses are less than the
19 noticed maximum of $150,000 for attorney expenses, which further supports approving the amount

20 requested, see Notice at 1;

21          7.      The Court finds that the Class Representatives’ respective requests for awards

22 pursuant to 15 U.S.C. § 78u-4(a)(4) for their service representing the Class should be granted as

23 follows:

24                  (a)    Lead Plaintiff and Class Representative Arindam Banerjee, M.D. is hereby

25          awarded $3,000 from the Settlement Fund;

26                  (b)    Lead Plaintiff and Class Representative Jogesh K. Harjai, M.D. is hereby
27          awarded $3,000 from the Settlement Fund; and

28                                                   6
            ORDER GRANTING PLAINTIFFS’ COUNSEL’S MOTION FOR ATTORNEYS’ FEES AND EXPENSES
                      AND §78u-4(a)(4) SERVICE AWARDS TO CLASS REPRESENTATIVES
                                          CASE NO. 4:17-cv-3400-CW
      Case 4:17-cv-03400-CW Document 132 Filed 10/24/18 Page 7 of 7




 1                 (c)     Additional Class Representatives Lindsay N. Grotewiel and Todd R. Vogel

 2          are hereby each awarded the sum of $1,500 from the Settlement Fund.

 3          8.     Any appeal or any challenge affecting this Court’s approval regarding any attorneys’

 4 fees and expenses application or awards to any of the Plaintiffs shall in no way disturb or affect the

 5 finality of the Judgment.

 6          9.     Exclusive jurisdiction is hereby retained over the parties and the Settlement Class

 7 Members for all matters relating to this Action, including the administration, interpretation,

 8 effectuation, or enforcement of the Stipulation and this Order.

 9          10.    In the event that the Settlement is terminated or the Effective Date of the Settlement

10 otherwise fails to occur, this Order shall be rendered null and void to the extent provided by the

11 Stipulation.

12          11.    There is no just reason for delay in the entry of this Order and immediate entry by

13 the Clerk of the Court is expressly directed.

14                           24th day of ______________,
            SO ORDERED this _______       October        2018.

15
                                                          __________________________________
16                                                        The Honorable Claudia Wilken
                                                          United States District Judge
17

18
19

20

21

22

23

24

25

26
27

28                                                   7
            ORDER GRANTING PLAINTIFFS’ COUNSEL’S MOTION FOR ATTORNEYS’ FEES AND EXPENSES
                      AND §78u-4(a)(4) SERVICE AWARDS TO CLASS REPRESENTATIVES
                                          CASE NO. 4:17-cv-3400-CW
